The Family Court’s determination that the appellant abused Alberto is supported by a preponderance of the evidence (see Family Ct Act 1046 [b] [i]; Matter of Gerald P., 275 AD2d 784, 785; Matter of Dutchess County Dept. of Social Servs. [Douglas E., III] v Douglas E., Jr., 191 AD2d 694).
In addition, there is sufficient evidence to support a finding of derivative abuse with regard to Marie (see Matter of Dutchess County Dept. of Social Servs. [Brittney C.], 242 AD2d 533, 534; Matter of Eli G., 189 AD2d 764, 765; Matter of Christina Maria C., 89 AD2d 855; cf. Matter of Christina P., 275 AD2d 783, 784; Matter of Ijeoma O., 271 AD2d 691, 692; Matter of Department of Social Servs. [Doris M.] v Juana M., 232 AD2d 487). Altman, J.P., Krausman, Schmidt and Crane, JJ., concur.